09-1775-ag
    Chen v. Holder
                                                                                  BIA
                                                                            Abrams, IJ
                                                                          A094 041 964
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 2 nd day of June, two thousand ten.

    PRESENT:
             JON O. NEWMAN,
             ROBERT A. KATZMANN,
             PETER W. HALL,
                    Circuit Judges.
    _______________________________________

    YING CHEN,
             Petitioner,

                     v.                                    09-1775-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:               Oleh R. Tustaniwsky, Brooklyn, N.Y.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General, Civil Division; John S.
                                  Hogan, Senior Litigation Counsel;
                                  Kiley L. Kane, Trial Attorney,
                                  Office of Immigration Litigation,
                                  United States Department of Justice,
                                  Washington, DC.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is DENIED.

    Ying Chen, a native and citizen of the People’s

Republic of China, seeks review of a March 26, 2009, order

of the BIA, affirming the August 29, 2007, decision of

Immigration Judge (“IJ”) Steven R. Abrams, which denied her

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).      In re Ying

Chen, No. A094 041 964 (B.I.A. Mar. 26, 2009), aff’g No.

A094 041 964 (Immig. Ct. N.Y. City Aug. 29, 2007).      We

assume the parties’ familiarity with the underlying facts

and procedural history in this case.

    Under the circumstances of this case, we review both

the BIA’s and the IJ’s decisions.     See Yan Chen v. Gonzales,

417 F.3d 268, 271 (2d Cir. 2005).     The applicable standards

of review are well-established.     See 8 U.S.C.

§ 1252(b)(4)(B); see also Corovic v. Mukasey, 519 F.3d 90,

95 (2d Cir. 2008).

    Substantial evidence supports the agency’s adverse

credibility determination. See Corovic, 519 F.3d at 95.

That determination was reasonably based on: (1) Chen’s

demeanor; (2) inconsistencies between Chen’s claim that she

                             2
suffered a forced abortion in China and a document in the

record that indicates that her pregnancy in the United

States was her first; (3) the omission from Chen’s asylum

application and supporting documents of any allegation that

her sister, as Chen testified, was forcibly sterilized; and

(4) the questionable authenticity of Chen’s mother’s

sterilization certificate.   See 8 U.S.C.

§ 1158(b)(1)(B)(iii).   Moreover, the agency did not err in

declining to credit the explanations Chen offered for these

discrepancies.   Majidi v. Gonzales, 430 F.3d 77, 81 (2d.

Cir. 2005).

    Because the only evidence of a threat to Chen’s life or

freedom depended on her credibility, the agency’s adverse

credibility determination was fatal to her application for

asylum, withholding of removal, and CAT relief.      See Paul v.

Gonzales, 444 F.3d 148, 156 (2d Cir. 2006); Wu Biao Chen v.

INS, 344 F.3d 272, 275 (2d Cir. 2003).      Although Chen

claimed before the agency that she feared forcible

sterilization should she be returned to China based on the

birth of her child in the United States, she does not

challenge the BIA’s denial of that claim before this Court.

Nor does she advance any argument based on her alleged

illegal departure from China.


                                3
    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.


                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              4